Citation Nr: 1538602	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a prostate disability, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for a dental condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to December 1968, including in the Republic of Vietnam from December 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, the Veteran's claim of service connection for a prostate disability, including as due to in-service herbicide exposure.  The Veteran disagreed with this decision in May 2010.  He perfected a timely appeal in August 2011.

This matter also is on appeal from a September 2010 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for a dental condition.  The Veteran disagreed with this decision in October 2010.  He perfected a timely appeal in March 2013.

A Travel Board hearing was held at the RO in April 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In August 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain dental treatment records for the Veteran and schedule him for appropriate examination to determine the nature and etiology of his prostate disability.  The AOJ's attempt to obtain the Veteran's dental treatment records are documented in the claims file.  The requested examination occurred in October 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted in the Board's August 2014 remand, certain dental conditions are not considered disabling by VA and service connection is awarded solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. §§ 17.120 or 17.123.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  A claim for service connection for a dental disorder also is considered a claim for VA outpatient dental treatment.  Hays v. Brown, 5 Vet. App. 302 (1993).  The Veteran's claim of service connection for a dental condition is adjudicated below.  His claim of service connection for a dental disorder for the purposes of receiving VA outpatient dental treatment previously was referred to the AOJ for appropriate action (referral to an appropriate VA Medical Center) in the Board's August 2014 remand.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for erectile dysfunction, entitlement to service connection for obstructive sleep apnea, and entitlement to special monthly compensation based on the loss of use of a creative organ have been raised by the record in January 2013 and January 2015 statements but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Board notes in this regard that it previously referred a claim of service connection for a dental disorder for the purposes of receiving VA outpatient dental treatment to the AOJ in its August 2014 remand; to date, the AOJ has not taken action on this referred claim.  Therefore, this claim is referred to the AOJ again and should be referred to an appropriate VA Medical Center.  Id.

The Board finally notes that, in its August 2014 remand, it erroneously referred to the Veteran as "MARTIN JOHNSON, JR."  The Board apologizes for this error and has corrected it in this decision.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in country in the Republic of Vietnam from December 1967 to December 1968; thus, his in-service herbicide exposure is presumed.

2.  The record evidence shows that the Veteran's current prostate disability (diagnosed as benign prostatic hypertrophy) is not related to active service or any incident of service, including as due to his presumed in-service herbicide exposure while on active service in the Republic of Vietnam.

3.  The record evidence does not show that the Veteran experiences any current disability due to a dental condition which is attributable to active service.


CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in or aggravated by active service, including as due to in-service herbicide exposure, nor may prostate cancer be presumed to have been incurred in service as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  

2.  A dental condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1721, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 3.304, 3.310, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2009 and in July and August 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a prostate disability or for a dental condition.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all of the VCAA notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

With respect to the service connection claim for a prostate disability, the Board notes that the Veteran has been provided with VA examinations which address the contended causal relationship between this disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding this claim.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  With respect to the Veteran's service connection claim for a dental condition, there is no competent evidence, other than the Veteran's statements, which indicates that this disability may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred a prostate disability during active service.  He alternatively contends that in-service herbicide exposure while in Vietnam caused or contributed to his prostate disability.  He also contends that he incurred a dental condition during active service following extensive dental treatment.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  With the exception of prostate cancer, a prostate disability is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  No dental condition is among the diseases listed in § 3.309 for which presumptive service connection is available due to in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Under 38 U.S.C.A. § 1712, outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  A claim for service connection also is considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 (emphasis added); see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2015); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes (DC's) 9900-9916.

To establish entitlement to service connection for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because neither a prostate disability nor a dental condition is explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to both of the Veteran's currently appealed claims.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a prostate disability, including as due to in-service herbicide exposure.  The Board notes initially that, because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's in-service herbicide exposure is presumed, with the exception of prostate cancer, a prostate disability otherwise is not among the disease listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  Id.  The evidence does not show and the Veteran does not contend that he has been diagnosed as having or treated for prostate cancer which is related to his presumed in-service herbicide exposure.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for prostate cancer based on his acknowledged in-service herbicide exposure.  Thus, the Board finds that service connection for a prostate disability as due to in-service herbicide exposure is not warranted.

The Veteran also is not entitled to service connection for a prostate disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends that he incurred a prostate disability during active service or, alternatively, his current prostate disability is related to service.  The evidence does not support the Veteran's assertions regarding in-service incurrence of a prostate disability or an etiological relationship between his current prostate disability (diagnosed as benign prostatic hypertrophy) and active service.  It shows instead that, although the Veteran current experiences disability due to benign prostatic hypertrophy, it is not related to active service or any incident of service.  For example, the Veteran's service treatment records show no complaints of or treatment for a prostate disability at any time during active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Although the Veteran does not contend specifically that he incurred a prostate disability while in combat, the Board is required to consider all potential theories of entitlement to service connection.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Board notes in this regard that the Veteran's service personnel records show that his military occupational specialty (MOS) was ammunition storage specialist.  These records also show that he was awarded the Vietnam Service Medal and Vietnam Campaign Medal and participated in Vietnam Counteroffensive Phase III.  Having reviewed the record evidence, the Board finds it reasonable to conclude that the Veteran served in combat in Vietnam.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Board cannot conclude, however, that the Veteran experienced a prostate disability during active combat service in Vietnam, as such a finding is inconsistent with the facts and circumstances of the Veteran's service.  Id.; see also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In other words, there is no credible lay or other evidence demonstrating that the Veteran experienced a prostate disability during his honorable active combat service in Vietnam.

The post-service evidence also does not support granting service connection for a prostate disability.  It shows instead that, although the Veteran experiences current disability due to benign prostatic hypertrophy, it is not related to active service.  For example, on VA outpatient treatment in May 2006, the Veteran's complaints included nocturia every 2 hours "with variable amounts" and "at times he has to push on abdomen to start voiding but good stream once it starts and no other voiding complaints."  The Veteran stated that he had started on terazosin 2 mg at bedtime and his symptoms were a little better.  His prostate specific antigen (PSA) was 0.65.  Digital rectal examination showed a symmetrical prostate of 30-40 grams.  The assessment was benign prostatic hypertrophy with bladder outlet obstruction and lower urinary tract symptoms.  The Veteran's terazosin was increased to 5 mg at bedtime.

In August 2007, no relevant complaints were noted.  Physical examination showed an abnormal prostate at 20+ grams.  The assessment was benign prostatic hypertrophy.  The Veteran was advised to add terazosin "for prostatism."  

In April 2009, the Veteran's complaints included worsening terazosin.  The assessment included benign prostatic hypertrophy.  The Veteran was advised to add terazosin at bedtime and titrate to 10 mg.

In May 2009, the Veteran's complaints included nocturia every 1.5 to 2 hours and weight gain with terazosin 6 mg at bedtime.  The assessment included benign prostatic hypertrophy.  The Veteran was advised to titrate terazosin to 10 mg at bedtime.

In June 2009, the Veteran's complaints included nocturia 2-3 times and increased dizziness on terazosin.  The assessment included benign prostatic hypertrophy.  The plan was to change terazosin to Flomax.

In July 2009, the Veteran reported that his nocturia had improved to every 3-4 hours and was "better."  The assessment included benign prostatic hypertrophy.

On VA examination in November 2009, the Veteran's complaints included nocturia 3-4 times, urinary frequency every 3 hours during the day, and slight urinary urgency.  The Veteran took 0.8 mg Flomax at bedtime for benign prostatic hyperplasia which "is not that helpful."  There was no history of urinary incontinence.  Objective examination showed a 2+ symmetrically enlarged prostate "of normal consistency" with no nodularity or excess tenderness.  The diagnosis was benign prostatic hyperplasia unrelated to diabetes.

The Veteran testified at his April 2013 Board hearing that his prostate disability caused him to urinate every 2 hours overnight.  See Board hearing transcript dated April 26, 2013, at pp. 14.  

On VA male reproductive system conditions Disability Benefits Questionnaire (DBQ) in October 2014, the Veteran's complaints included voiding dysfunction with a daytime voiding interval of between 2-3 hours, 3-4 nighttime awakenings to void, and obstructed voiding with hesitancy, slow and weak stream, and decreased force of stream.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was required to take continuous medication (tamsulosin 0.4 mg/day and finasteride 5 mg daily) for treatment of his benign prostatic hypertrophy.  Physical examination showed an abnormal 1-2+ symmetrically enlarged prostate of normal consistency and no nodularity or excess tenderness.  The VA examiner stated that the Veteran had benign prostatic hypertrophy which was a benign enlargement of the prostate and unrelated to active service or any incident of service, including as due to in-service herbicide exposure.  This examiner stated that the Veteran's benign prostatic hypertrophy was "common after age 50."  The diagnoses included benign prostatic hypertrophy.

The Board acknowledges that the Veteran experiences current prostate disability (diagnosed as benign prostatic hypertrophy).  The evidence does not support a finding that this current prostate disability is related to active service, however.  The October 2014 VA examiner specifically opined that the Veteran's current benign prostatic hypertrophy was "common after age 50" and unrelated to active service.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, relating his current prostate disability to active service or any incident of service.  In summary, the Board finds that service connection for a prostate disability is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a dental condition.  The Veteran essentially contends that in-service dental treatment caused or contributed to his current (unspecified) dental condition.  The evidence does not support the Veteran's assertions regarding an etiological relationship between any in-service dental problems and any current dental condition which may be due to service.  It shows instead that the Veteran does not experience any current dental condition which is attributable to active service.  The Veteran's service dental records indicate that he had several teeth extracted due to cavities while on active service in 1967.  The Veteran's service treatment records show that, at his separation physical examination in December 1968, teeth # 1 and 16 were missing and teeth #17-19 and # 30-32 had been replaced by dentures.  The Veteran denied any in-service history of severe tooth or gum trouble.  

The Veteran testified at his April 2013 Board hearing that he had several teeth pulled while on active service.  He also denied experiencing any in-service injuries to his mouth, jaw, or teeth.  See Board hearing transcript dated April 26, 2013, at pp. 18.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a dental condition at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes in this regard that the treatment which the Veteran received while on active service (multiple tooth extractions) constitutes mere dental treatment and is not considered a dental disability due to in-service trauma for VA compensation purposes.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  In this case, there is no evidence of a dental condition at any time during the pendency of this appeal.  In summary, the Board finds that service connection for a dental condition is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a prostate disability and a dental condition have been continuous since service.  He asserts that he continued to experience symptoms relating to the prostate (frequent urination) and a dental condition after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a prostate disability and a dental condition since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of either of these claimed disabilities.  Specifically, the service separation examination report reflects that the Veteran was examined and his genitourinary system was found to be normal clinically.  Although the separation physical examination noted the presence of dental work, as discussed above, the treatment which the Veteran received while on active service (multiple tooth extractions) constitutes mere dental treatment and is not considered a dental disability due to in-service trauma for VA compensation purposes.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a prostate disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1968) and initial reported symptoms related to a prostate disability in approximately 2006 (a 38-year gap).  The Board also emphasizes the fact that the evidence does not reflect complaints or treatment related to a dental condition at any time since the Veteran's service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including chronic kidney disease, diabetes mellitus, tinnitus, and peripheral neuropathy of the bilateral lower extremities.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the prostate or a dental condition.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for a an ulcer, malaria, and several missing teeth at his separation from service in December 1968 but did not claim service connection for a prostate disability or make any mention of any relevant symptomatology.  The Board notes in this regard that the Veteran's December 1968 claim of "missing teeth" appears to be distinguishable from his currently appealed claim of service connection for a dental condition, although his assertions at separation from service and in his current appeal are not a model of clarity.  It appears that the Veteran's December 1968 claim was for in-service dental treatment rather than for in-service dental trauma and his currently appealed claim appears to be grounded in an assertion of in-service dental trauma as a result of in-service dental treatment.

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between a prostate disability and active service and no current dental condition which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a prostate disability, including as due to in-service herbicide exposure, is denied.

Entitlement to service connection for a dental condition is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


